

EXHIBIT 10.387


THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
NOTICE OF NONQUALIFIED STOCK OPTION GRANT
    
You have been granted the following option to purchase common stock (“Shares”)
of The Charles Schwab Corporation (“Schwab”) under [The Charles Schwab
Corporation 2013 Stock Incentive Plan] (the “Plan”). A stock option represents
the right to purchase Shares at a fixed price, called the exercise price, within
a certain period of time. Your option is granted subject to the following terms:




Name of Recipient:
<first_name> <last_name>
Total Number of Shares Granted:
<shares_awarded>
Exercise Price Per Share:
<award_price>
Grant Date:
<award_date>
Expiration Date:
<expire_date>
Vesting Schedule
So long as you remain employed in good standing by Schwab or its subsidiaries
and subject to the terms of the Nonqualified Stock Option Agreement, you will
acquire the right to exercise this option (become "vested" in this option) on
the following dates and in the following amounts:


Number of Shares on Vesting Date:
<vesting_schedule>







You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Nonqualified Stock Option Agreement, both of
which are made a part of this notice. Please review the Nonqualified Stock
Option Agreement and the Plan carefully, as they explain the terms and
conditions of this option. You agree that Schwab may deliver electronically all
documents relating to the Plan or this option (including, without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that Schwab is required to deliver to its stockholders.






--------------------------------------------------------------------------------






THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
NONQUALIFIED STOCK OPTION AGREEMENT




Tax Treatment
This option is a nonqualified stock option and is not intended to qualify as an
incentive stock option under federal tax laws.
Vesting
Subject to the provisions of this Nonqualified Stock Option Agreement
(“Agreement”), this option becomes vested in installments as described in the
Notice of Nonqualified Stock Option Grant.
Accelerated Vesting
This option will become fully exercisable if your service with The Charles
Schwab Corporation (“Schwab”) and its subsidiaries terminates on account of your
death or disability.
This option will become fully exercisable if your service with Schwab and its
subsidiaries terminates on account of your retirement as defined below.
If, prior to the date your service terminates, Schwab is subject to a “change in
control” (as defined in [The Charles Schwab Corporation 2013 Stock Incentive
Plan] (the “Plan”)), this option will become fully exercisable immediately
preceding the change in control. If the Compensation Committee (or its delegate)
(the “Compensation Committee”) of the Board of Directors of Schwab (the “Board”)
determines that a change in control is likely to occur, Schwab will advise you
and this option will become fully exercisable as of the date 10 days prior to
the anticipated date of the change in control.
Definition of Disability
For all purposes of this Agreement, "disability" means that you have a
disability such that you have been determined to be eligible for benefits under
Schwab’s long-term disability plan or if you are not covered by Schwab’s
long-term disability plan, you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which has lasted, or can be expected to last, for a continuous period of not
less than 12 months or which can be expected to result in death as determined by
Schwab in its sole discretion.
Definition of Retirement
For all purposes of this Agreement, “retirement” will mean any termination of
employment with Schwab and its subsidiaries for any reason other than death at
any time after the earlier of when you attain age 55, but only if, at the time
of your termination, you have been credited with at least 10 years of service or
when you attain age 65, but only if, at the time of your termination, you have
been credited with at least 5 years of service.





1

--------------------------------------------------------------------------------





 
The phrase "years of service" above has the same meaning given to it under the
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).
Exercise Procedures
You or your representative may exercise this option by following the procedures
prescribed by Schwab. If this option is being exercised by your representative,
your representative must furnish proof satisfactory to Schwab of your
representative’s right to exercise this option. After completing the prescribed
procedures, Schwab will cause to be issued the shares of common stock of Schwab
(“Shares”) purchased, which will be registered in the name of the person
exercising this option.
Forms of Payment
When you submit your notice of exercise, you must pay the option exercise price
for the Shares you are purchasing. Payment may be made in one of the following
forms:
•    Cash in your Schwab brokerage account in an amount sufficient to cover the
option exercise price of the Shares and the required tax withholding. (This
exercise method is sometimes referred to as “Exercise and Hold”).
•    Shares surrendered to Schwab. These Shares will be valued at their fair
market value on the date when the new Shares are purchased. (This exercise
method is sometimes referred to as a “Stock Swap.”)
•    By delivery (in a manner prescribed by Schwab) of an irrevocable direction
to Charles Schwab & Co., Inc. to sell Shares (including Shares to be issued upon
exercise of this option) and to deliver all or part of the sale proceeds to
Schwab in payment of all or part of the exercise price. (This exercise method is
sometimes referred to as “Exercise and Sell” or “Sell to Cover.”)


Term
This option expires no later than the Expiration Date specified in the Notice of
Nonqualified Stock Option Grant but may expire earlier upon your termination of
service, as described below.
Termination of Service
This option will expire on the date three months following the date of your
termination of employment with Schwab and its subsidiaries for any reason other
than on account of death, disability or retirement. The terms “disability” and
“retirement” are defined above.
If you cease to be an employee of Schwab and its subsidiaries by reason of your
disability or death, then this option will expire on the first anniversary of
the date of your death or disability.
If you cease to be an employee of Schwab and its subsidiaries by



2

--------------------------------------------------------------------------------





 
reason of your retirement and have been credited with at least 5 years of
service, then this option will expire on the earlier of the fifth anniversary of
the date of your termination or the Expiration Date specified in the Notice of
Nonqualified Stock Option Grant. If you cease to be an employee of Schwab and
its subsidiaries by reason of your retirement and have been credited with at
least 15 years of service, then this option will expire on the Expiration Date
specified in the Notice of Nonqualified Stock Option Grant.
Effect of Entitlement to Severance
If you are entitled to severance benefits under The Charles Schwab Severance Pay
Plan (or any successor plan) and have signed your Severance Agreement, then
vesting of this option shall be determined under the terms of that plan.
Cancellation of Options
To the fullest extent permitted by applicable laws, this option will immediately
be cancelled and will expire in the event that Schwab terminates your employment
on account of conduct contrary to the best interests of Schwab, including,
without limitation, conduct constituting a violation of law or Schwab policy,
fraud, theft, conflict of interest, dishonesty or harassment. The determination
whether your employment has been terminated on account of conduct inimical to
the best interests of Schwab shall be made by Schwab in its sole discretion.
Withholding Taxes and Stock Withholding
You will not be allowed to exercise this option unless you make arrangements
acceptable to Schwab to pay any applicable withholding of income and employment
taxes that may be due as a result of the option exercise. These arrangements may
include without limitation withholding Shares that otherwise would be issued to
you when you exercise this option. In the event you do not elect to pay
applicable withholding taxes in cash, Schwab shall withhold Shares. Schwab may
withhold the number of whole Shares, valued at the fair market value on the
applicable date, required to satisfy such applicable withholding taxes. Schwab
will round up to the next whole Share to cover the applicable withholding taxes,
and any amounts in excess of the applicable withholding taxes resulting from
rounding up to the next whole Share will be added to your federal income tax
withholdings.
Restrictions on Exercise and Issuance or Transfer of Shares
You cannot exercise this option and no Shares may be issued under this option if
the issuance of Shares at that time would violate any applicable law,
regulation, or rule. Schwab may impose restrictions upon the sale, pledge, or
other transfer of Shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of Schwab and its counsel, such
restrictions are necessary or desirable to comply with applicable law,
regulations or rules.
No
You, or your estate or heirs, have no rights as a stockholder of Schwab



3

--------------------------------------------------------------------------------





Stockholder Rights
until you have exercised this option by giving the required notice to Schwab and
paying the exercise price. No adjustments are made for dividends or other rights
if the applicable record date occurs before you exercise this option, except as
described in the Plan.
No Right to Employment
Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, consultant, or director of Schwab and its subsidiaries
for any specific duration or at all.
Transfer of Option
In general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid.
 
You may dispose of this option in your will or in a beneficiary designation. You
may designate one or more beneficiaries by filing a beneficiary designation form
with Schwab. You may change your beneficiary designation by filing a new form
with Schwab at any time prior to your death. If you do not designate a
beneficiary or if your designated beneficiary predeceases you, then your options
will be exercisable by your estate.
Schwab may, in its sole discretion, allow you to transfer this option under a
domestic relations order in settlement of marital or domestic property rights.
In order to transfer this option, you and the transferee(s) must follow the
procedures prescribed by Schwab, and the transferee(s) must follow the terms of
this Agreement.
Limitations on Payments
If a payment from the Plan would constitute an excess parachute payment or if
there have been certain securities law violations, then your grant may be
reduced or cancelled and you may be required to disgorge any profit that you
have realized from your grant.


If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under the Internal Revenue Code of
1986, as amended (the “Code”), such payment will be reduced, as described below.
Generally, someone is a “disqualified individual” under section 280G if he or
she is (a) an officer of Schwab, (b) a member of the group consisting of the
highest paid 1% of the employees of Schwab or, if less, the highest paid 250
employees of Schwab, or (c) a 1% stockholder of Schwab. For purposes of this
section on “Limitation on Payments,” the term “Schwab " will include affiliated
corporations to the extent determined by the Auditors (as defined below) in
accordance with section



4

--------------------------------------------------------------------------------





 
280G(d)(5) of the Code.
In the event that the independent auditors most recently selected by the Board
(the “Auditors”) determine that any payment or transfer in the nature of
compensation to or for your benefit, whether paid or payable (or transferred or
transferable) pursuant to the terms of the Plan or otherwise (a “Payment”),
would be nondeductible for federal income tax purposes because of the provisions
concerning “excess parachute payments” in section 280G of the Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced Amount (as defined below); provided, however, that the Compensation
Committee may specify in writing that the grant will not be so reduced and will
not be subject to reduction under this section.
For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.
If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation and of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount, and your election is consistent
with any mandatory eliminations or reductions that apply under other agreements
or the Plan). You will advise Schwab in writing of your election within 10 days
of receipt of the notice. If you do not make such an election within the 10-day
period, then Schwab may elect which and how much of the Payments will be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount). Schwab will notify you
promptly of its election. Present value will be determined in accordance with
section 280G(d)(4) of the Code. The Auditors’ determinations will be binding
upon you and Schwab and will be made within 60 days of the date when a Payment
becomes payable or transferable.
As promptly as practicable following these determinations and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan, and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.
As a result of uncertainty in the application of section 280G of the



5

--------------------------------------------------------------------------------





 
 
 
Code at the time of an initial determination by the Auditors, it is possible
that Payments will have been made by Schwab that should not have been made (an
“Overpayment”) or that additional Payments that will not have been made by
Schwab could have been made (an “Underpayment”) consistent in each case with the
calculation of the Reduced Amount. In the event the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against you or Schwab
that the Auditors believe has a high probability of success determine that an
Overpayment has been made, such Overpayment will be treated for all purposes as
a loan to you that you will repay to Schwab on demand, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code. However,
no amount will be payable by you to Schwab if and to the extent that such
payment would not reduce the amount that is subject to taxation under section
4999 of the Code. In the event the Auditors determine that an Underpayment has
occurred, such Underpayment will promptly be paid or transferred by Schwab to or
for your benefit, together with interest at the applicable federal rate provided
in section 7872(f)(2) of the Code.
Plan Administration
The Plan administrator has discretionary authority to make all determinations
related to this option and to construe the terms of the Plan, the Notice of
Nonqualified Stock Option Grant, and this Agreement. The Plan administrator’s
determinations are conclusive and binding on all persons, and they are entitled
to deference upon any review.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Shares,
the Compensation Committee, in its discretion, may adjust the number of Shares
covered by this option and the exercise price per Share.
Severability
In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. This
Agreement (including the Additional Terms and Conditions for Non-U.S. Recipients
and the Country-Specific Provisions), the Notice of Nonqualified Stock Option
Grant, and the Plan constitute the entire understanding between you and Schwab
regarding this option. Any



6

--------------------------------------------------------------------------------





 
prior agreements, commitments or negotiations concerning this option are
superseded. This Agreement may be amended only by another written agreement
approved by the Compensation Committee and signed by both parties. If there is
any inconsistency or conflict between any provision of this Agreement and the
Plan, the terms of the Plan will control. Nothing in this Agreement gives you
the ability to negotiate or change the key terms and conditions described above,
in the Notice of Nonqualified Stock Option Grant and in the Plan.







7

--------------------------------------------------------------------------------





ADDITIONAL TERMS AND CONDITIONS FOR NON-U.S. RECIPIENTS


The additional (or, if so indicated, different) terms and conditions set forth
below are specifically incorporated into the Nonqualified Stock Option Agreement
(the “Agreement”) for awards granted outside the United States (“U.S.”). These
terms and conditions govern this option granted under the Plan if you reside or
work outside of the U.S. Due to the complexities of legal, regulatory and tax
issues, you should seek appropriate professional advice as to how the relevant
laws in the applicable country may apply to your individual situation.


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan and/or the Agreement.


Withholding Taxes and Stock Withholding: The following provisions supplement the
Withholding Taxes and Stock Withholding section of the Agreement:


You acknowledge that, regardless of any action taken by Schwab or, if different,
your employer (“Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“withholding taxes”), is and remains your responsibility and
may exceed the amount, if any, actually withheld by Schwab or your Employer. You
further acknowledge that Schwab and/or your Employer (1) make no representations
or undertakings regarding the treatment of any withholding taxes in connection
with any aspect of this option, including, but not limited to, the grant,
vesting or exercise of this option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of this option to reduce or eliminate your liability for withholding
taxes or achieve any particular tax result. Further, if you are subject to
withholding taxes in more than one jurisdiction, you acknowledge that Schwab
and/or your Employer (or former employer, as applicable) may be required to
withhold or account for withholding taxes in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to Schwab and/or the Employer to
satisfy all withholding taxes.


In this regard, you authorize Schwab and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all withholding taxes by one or a combination of the following:
(a) withholding from your wages or other cash compensation paid to you by Schwab
and/or the Employer; (b) withholding from funds in your Schwab brokerage
account; (c) requiring you to make a cash payment in an amount equal to the
withholding obligations for withholding taxes; (d) withholding from proceeds of
the sale of Shares acquired upon exercise of this option either through a
voluntary sale or through a mandatory sale arranged by Schwab (on your behalf
pursuant to this authorization without further consent); (e) withholding in
Shares to be issued upon exercise of this option; or (f) any other method of
withholding determined by Schwab and permitted by applicable law.




8

--------------------------------------------------------------------------------





Depending on the withholding method, Schwab may withhold or account for
withholding taxes by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates in your jurisdiction(s), in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent in
Shares. If the obligation for withholding taxes is satisfied by withholding in
Shares, for tax purposes, you are deemed to have been issued the full number of
Shares subject to the exercised option, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the withholding taxes.


Nature of Grant: In accepting this option, you acknowledge, understand and agree
that:


(1)
the Plan is established voluntarily by Schwab, it is discretionary in nature and
it may be modified, amended, suspended or terminated by Schwab at any time, to
the extent permitted by the Plan;



(2)
the grant of this option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted in the past;



(3)
all decisions with respect to future options or other grants, if any, will be at
the sole discretion of Schwab;



(4)
you are voluntarily participating in the Plan;



(5)
this option, any Shares acquired under this option, and the income and value of
same, are not intended to replace any pension rights or compensation;



(6)
this option and any Shares acquired under this option, and the income and value
of same, are not part of normal or expected compensation for any purpose,
including calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, holiday pay, long-service awards,
pension or retirement or welfare benefits or similar mandatory payments;



(7)
unless otherwise agreed with Schwab, this option and the Shares acquired under
this option, and the income and value of same, are not granted as consideration
for, or in connection with, the service you may provide as a director of a
subsidiary of Schwab;



(8)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(9)
if the underlying Shares do not increase in value, this option will have no
value;



(10)
if you exercise this option and acquire Shares, the value of such Shares may
increase or decrease in value, even below the exercise price;





9

--------------------------------------------------------------------------------





(11)
for purposes of this option, your employment or service relationship will be
considered terminated as of the date you are no longer actively providing
services to Schwab and its subsidiaries (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by Schwab, (i) your right to vest in this option under
the Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., your period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); and (ii) the period (if any) during which you may
exercise this option after such termination of your employment or service
relationship will commence on the date you cease to actively provide services
and will not be extended by any notice period mandated under employment laws in
the jurisdiction where you are employed or terms of your employment agreement,
if any; the Plan administrator shall have the exclusive discretion to determine
when you are no longer actively providing services for purposes of this option
grant (including whether you may still be considered to be providing services
while on a leave of absence);



(12)
unless otherwise provided in the Plan or by Schwab in its discretion, this
option and the benefits evidenced by this Agreement do not create any
entitlement to have this option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and



(13)
neither Schwab, its subsidiaries nor your Employer shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of this option or of any amounts due to
you pursuant to the exercise of this option or the subsequent sale of any Shares
acquired upon exercise.



No Advice Regarding Grant: Schwab is not providing any tax, legal or financial
advice, nor is Schwab making any recommendations regarding your participation in
the Plan, or your acquisition or sale of the underlying Shares. You should
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.


Compliance with Law: Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, Schwab shall
not be required to deliver any Shares issuable upon exercise of this option
prior to the completion of any registration or qualification of the Shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign


10

--------------------------------------------------------------------------------





governmental agency, which registration, qualification or approval Schwab shall,
in its absolute discretion, deem necessary or advisable. You understand that
Schwab is under no obligation to register or qualify the Shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, you
agree that Schwab shall have unilateral authority to amend the Agreement without
your consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.


Insider Trading/Market Abuse Laws: You acknowledge that you may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the Shares are listed and in applicable jurisdictions including the United
States and your country or your broker’s country, if different, which may affect
your ability to accept, acquire, sell or otherwise dispose of Shares, rights to
Shares (e.g., this option) or rights linked to the value of Shares during such
times you are considered to have “inside information” regarding Schwab (as
defined in the laws or regulations in applicable jurisdictions). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Schwab insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions and are advised to speak to your personal advisor on
this matter.


Foreign Asset/Account Reporting: Please be aware that your country may have
certain foreign asset and/or account reporting requirements which may affect
your ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends or dividend equivalents
received or sale proceeds arising from the sale of Shares) in a brokerage or
bank account outside your country. You may be required to report such accounts,
assets or transactions to the tax or other authorities in your country. You
acknowledge that it is your responsibility to be compliant with such
regulations, and you should speak to your personal advisor on this matter.


Data Privacy: You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other option grant materials (“Data”) by and
among, as applicable, your Employer, Schwab and its subsidiaries for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.


You understand that Schwab and your Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number, salary, nationality, job title, any Shares or
directorships held in Schwab, details of all options or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan.


You understand that Data will be transferred to Schwab or such other stock plan
service provider as may be selected by Schwab in the future, which is assisting
Schwab with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and


11

--------------------------------------------------------------------------------





that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than your country. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize Schwab and any other possible recipients
which may assist Schwab (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service with your Employer
will not be affected; the only consequence of refusing or withdrawing your
consent is that Schwab would not be able to grant you options or other equity
awards or administer or maintain such awards. Therefore, you understand that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.




12

--------------------------------------------------------------------------------





COUNTRY-SPECIFIC PROVISIONS


Terms and Conditions


These additional terms and conditions govern this option granted to you under
the Plan if you are an employee and reside and/or work in one of the countries
listed below.
 
Notifications


These provisions may also include information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of September
2017. These laws are often complex and change frequently. As a result, you
should not rely on the information in these additional terms and conditions as
the only source of information relating to your participation in the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and Schwab is not in a position to assure
you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


You understand that if you are a citizen or resident of a country other than the
one in which you currently reside and/or work, transfer to another country after
the date of grant, or are considered a resident of another country for local law
purposes, Schwab shall, in its discretion, determine the extent to which the
special terms and conditions contained herein shall be applicable to you. In
addition, the notifications contained herein may not be applicable to you in the
same manner.


AUSTRALIA


Notifications


Offer Document: The offer of the option is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
Offer of Stock Options and Restricted Stock Units to Australian Residents, which
was distributed to you with this Agreement.


Tax Information: Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the option granted under the Plan, such that this option is intended
to be subject to deferred taxation.


Exchange Controls: If you are an Australian resident, exchange control reporting
is required for cash transactions exceeding A$10,000 and international fund
transfers. The Australian bank assisting with the transaction will file the
report. If there is no Australian bank involved in the transfer, you will be
required to file the report.




13

--------------------------------------------------------------------------------





HONG KONG


Terms and Conditions


Sale Restriction: Any Shares acquired pursuant to exercise of this option are
accepted as a personal investment. In the event that you exercise this option
and Shares are issued to you (or your heir) within six months of the date of
grant, you (or your heir) agree that such Shares will not be offered to the
public or otherwise disposed of prior to the six- month anniversary of the date
of grant.


Notifications


Securities Law: WARNING: The contents of this document have not been reviewed by
any regulatory authority in Hong Kong. You are advised to exercise caution in
relation to the offer. If you are in any doubt about any of the contents of this
document, you should obtain independent professional advice. Neither the grant
of the options nor the issuance of Shares upon exercise constitutes a public
offering of securities under Hong Kong law and are available only to employees
of Schwab and its subsidiaries. This Agreement, the Plan and other incidental
communication materials distributed in connection with the options (i) have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong and (ii) are intended only for the personal use of each
eligible employee of Schwab or its subsidiaries and may not be distributed to
any other person.


Nature of Scheme. Schwab specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).


SINGAPORE


Terms and Conditions


Sale Restriction: You agree that any Shares acquired pursuant to this option
will not be offered for sale in Singapore within 6 months from the date of
grant, unless such offer or sale is made pursuant to one or more exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”).


Notifications


Securities Law: This option grant is being made in reliance on section 273(1)(f)
of the SFA, on which basis it is exempt from the prospectus and registration
requirements under the SFA and is not made to you with a view to this option or
the Shares being subsequently offered for sale to any other party. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.




14

--------------------------------------------------------------------------------





Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”) and the directors of a Singapore subsidiary of Schwab
are subject to certain notification requirements under the Singapore Companies
Act. The CEO and the directors must notify the Singapore subsidiary in writing
of an interest (e.g., this option, Shares) in Schwab or any subsidiary or parent
of Schwab within two business days of (i) its acquisition or disposal, (ii) any
change in a previously-disclosed interest (e.g., upon exercise of this option or
subsequent sale of Shares acquired under the Plan), or (iii) becoming a director
or the CEO.


UNITED KINGDOM


Terms and Conditions


Withholding Taxes and Stock Withholding: This section supplements the
“Withholding Taxes and Stock Withholding” section of the Agreement:


Without limitation to the “Withholding Taxes and Stock Withholding” section of
the Agreement, you agree that you are liable for all withholding taxes and
hereby covenant to pay all such withholding taxes as and when requested by
Schwab or your Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any
other tax authority or any other relevant authority). You also agree to
indemnify and keep indemnified Schwab and your Employer against any taxes that
they are required to pay or withhold or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority) on your behalf.


Notwithstanding the foregoing, if you are an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act), you understand that
you may not be able to indemnify Schwab or your Employer for the amount of any
income tax not collected from or paid by you, as it may be considered a loan. In
the event that you are an executive officer or director and income tax due is
not collected from or paid by you within 90 days after the end of the United
Kingdom tax year in which the event giving rise to the income tax occurs, the
amount of any income tax due may constitute a benefit to you on which additional
income tax and national insurance contributions may be payable. You will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying Schwab
or your Employer (as appropriate) for the value of any employee national
insurance contributions due on this additional benefit, which Schwab or your
Employer may recover from you by any means referred to in this Agreement.


Retirement: Notwithstanding the terms and conditions set forth in the Agreement,
the options of employees in the United Kingdom will not vest upon retirement and
any options that are vested prior to retirement will terminate on the earlier of
the date three months following the date of your retirement or the Expiration
Date specified in the Notice of Nonqualified Stock Option Grant.




BY ACCEPTING THIS OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.




15